875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eleanor HART, Plaintiff-Appellant,v.3M CO., Defendant-Appellee.
No. 88-1677.
United States Court of Appeals, Sixth Circuit.
May 23, 1989.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Eleanor Hart appeals from the summary judgment in favor of defendant entered in this suit filed pursuant to 42 U.S.C. Sec. 1981 and the Elliott-Larsen Civil Rights Act, Mich.Comp.Laws Ann. Secs. 37.2101 et seq.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ms. Hart sued her former employer, alleging that she had been discriminated against based on her race, and ultimately discharged in retaliation for filing several E.E.O.C. complaints as well as this lawsuit.  After the completion of discovery, the district court granted defendant's motion for summary judgment.


3
Upon consideration, we conclude that summary judgment was proper in this case, as there was no genuine issue of material fact, and defendant was entitled to judgment as a matter of law.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Even if it is assumed that plaintiff presented a prima facie case of either race discrimination or retaliatory discharge, she failed to establish that the legitimate reason proffered by the defendant was a mere pretext.   See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.